Citation Nr: 1016140	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
tuberculosis, pulmonary, minimal, inactive, post-operative 
right lower lobe segmental resection, pleural scarring right 
base, with tender thoracotomy scar.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 through 
January 1967, and from March 1972 to May 1972. This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking to establish a rating in excess of 10 
percent for his service-connected pulmonary tuberculosis 
residuals. Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. 
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).

In order to assess the appropriate disability rating, the 
entire body of relevant evidence must be available for the 
Board's review. A review of the claims folder in this case 
reveals that there are private treatment records missing, 
which are related to the Veteran's lung disability. In May 
2008, he submitted a VA Form 21-4142 showing treatment by a 
Dr. Addo at the Vicksburg Clinic and by Dr. Halinski at the 
River Regional Medical Center.  The claims folder contained 
some records of Dr. Halinski at the time the Veteran 
submitted his Form 21-4142, but it is unclear whether there 
are additional records available.  Also, there are no records 
in the claims folder from a Dr. Addo.  Because the Veteran 
identified these two physicians as treating him for his 
pulmonary disability, the records are relevant and needed 
prior to final adjudication of this claim.

Also, in 2003, the Veteran submitted an October 2003 letter 
from an attorney assisting him in litigation involving 
"silica sand." The letter attached a June 2003 pulmonary x-
ray from a Dr. Harron.  This litigation apparently involved a 
lung disability resulting from the industrial use of silica 
sand. There is no suggestion in the record that the RO 
obtained these potentially relevant records in relation to 
this claim, which was pending in 2003. Because these records 
relate to lung disease, the Board must review them in order 
to properly assess this claim.

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Veteran in obtaining these potentially relevant private 
treatment records.  This matter must be remanded for that 
purpose.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant treatment records from 
any private physician treating the Veteran 
for his lung disability, including but not 
limited to Doctors Addo and Halinski. If 
updated authorizations are required, then 
obtain those prior to requesting the 
records.

2. Obtain an authorization to obtain 
records in relation to any litigation 
involving a lung disability related to the 
use of silica sand, including 
authorization to obtain any treatment 
records from Dr. Harron or any other 
similar physician. Once fully executed 
authorizations are received, request these 
records and associate all records obtained 
(or any negative response) with the claims 
folder.

3.  Give the Veteran appropriate notice 
that he has an opportunity to provide 
additional information relating to 
litigation involving silica sand.  

4. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


